Title: From Thomas Jefferson to Jonathan H. Nichols, 9 March 1801
From: Jefferson, Thomas
To: Nichols, Jonathan H.



Sir
Washington Mar. 9. 1801.

The proposition you are pleased to make of dedicating to me your Dictionary of elegant essays cannot but be grateful to me as it is an additional testimony of the esteem of my fellow citizens, and of one in particular, who without a personal knowlege, has been able to raise his mind above the ocean of calumny under which it has been thought expedient to endeavor to overwhelm my name. I am far from admitting that it can contribute to the recommendation of your book, the object & design of which is above such feeble aids. but you are perfectly right in believing me a sincere friend of science & of it’s propagation and advancement. I consider these as the surest means of gratifying our fellow citizens to controul understandingly the proneness of their servants to pervert to their own advantage the trusts confided to them for the advantage of others.
So much public as well as personal mischief has ensued from the publication of letters either written or pretended to have been written by me, that I am obliged to accompany them with an express request that they may be guarded against that.
Accept my good wishes & salutations

Th: Jefferson

